Case: 5:19-cr-00055-DCR-MAS Doc #: 27 Filed: 05/31/19 Page: 1 of 2 - Page ID#: 97



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

CASE NO. 5:19-CR-55-DCR

UNITED STATES OF AMERICA                                                        PLAINTIFF


V.                 NOTICE OF FILING (FORFEITURE NOTICE)


MIKHY FARRERA-BROCHEZ                                                         DEFENDANT

                                      * * * * * *

       The United States gives notice that in addition to the property currently listed in

the Indictment, the United States is seeking the forfeiture of an ANS UL40 phone, Serial

number 256691868909765729, seized from the Defendant, Mikhy Farrera-Brochez.

       The phone at issue was in the Defendant’s car when he was arrested. It was seized

pursuant to a search and seizure warrant issued by Magistrate Judge Matthew A. Stinnett

on March 11, 2019 in case 19-MJ-5049.

       Federal Rule of Civil Procedure 32.2 states that the defendant is to be given notice

that property is being sought for forfeiture in the indictment. However, the indictment

need not identify the specific property subject to forfeiture. The Indictment in this case

(R. 1) includes a forfeiture allegation. That allegation specifies certain items that the

United States seeks to forfeit but does not include the phone. This filing is notice to the

Defendant, Mikhy Farrera-Brochez, that the ANS UL40 phone, Serial number

256691868909765729, seized from him will be sought for forfeiture in his criminal case.
Case: 5:19-cr-00055-DCR-MAS Doc #: 27 Filed: 05/31/19 Page: 2 of 2 - Page ID#: 98



                                             Respectfully submitted,


                                             ROBERT M. DUNCAN, JR.
                                             UNITED STATES ATTORNEY

                                             s/ Dmitriy Slavin
                                             Assistant United States Attorney
                                             260 West Vine Street, Suite 300
                                             Lexington, Kentucky 40507-1612
                                             (859) 685-4899
                                             Fax: (859) 233-2747
                                             E-mail: Dmitriy.Slavin@usdoj.gov


                               CERTIFICATE OF SERVICE

       This certifies the foregoing Notice was filed via ECF, on May 31, 2019 which sent

notice of this filing to all registered users.


                                             s/ Dmitriy Slavin
                                             Assistant United States Attorney




                                                 2
